DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 6 and 10 are objected to because of the following informalities:  
Claim 6 and 10 recite limitation “initializing an LDP session from source node to destination node”. It seems it should be “initializing an LDP session from a source node to a destination node.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 10 recites limitation “between a source node and a destination node” in line 5-6.  It’s not clear whether they refer to the source node and the destination node recited in the initializing step of the claims. 


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,940,652 in view of Andersson et al (US 2002/0004843). 
Claims 1-13 of U.S. Patent No. 7,940,652 teaches all the limitation of Claim 6-13 of the instant application except that  12initializing an LDP session from source node to destination node and establishing an LDP Hello Adjacency. However, Andersson teaches initializing an LDP session from source node to destination node and establishing an LDP Hello Adjacency ([0067]). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Andersson in the system disclosed by U.S. Patent No. 7,940,652 for the purpose of creating a tunnel between a source node and a destination node. 

Claims 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,582,427 in view of Andersson et al (US 2002/0004843). 
Claims 1-20 of U.S. Patent No. 8,582,427 teaches all the limitation of Claim 6-13 of the instant application except that  12initializing an LDP session from source node to destination node and establishing an LDP Hello Adjacency. However, Andersson teaches initializing an LDP session from source node to destination node and establishing an LDP Hello Adjacency ([0067]). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Andersson in the system disclosed by U.S. Patent No. 8,582,427 for the purpose of creating a tunnel between a source node and a destination node. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owens (US 7,804,767) in view of Hofmeister (US 2004/0156313). 
Regarding claim 1, Owens teaches a method comprising: 
configuring, three or more redundant paths (Col 7, lines 10-15: “m:n Protection, up to n working paths are protected using up to m backup paths; it’s noted that m could be three or more); 
designating one of the redundant pseudowires as an active pseudowire; and forwarding, by the provider edge node device in response to the active pseudowire becoming unavailable, data traffic to one of the redundant paths (col 5, lines 19-29:”pre-established protection path”, the backup path maybe allocated dynamically by displacing lower priority traffic that was allowed to use them in the absence of a failure of the working path;  it’s noted that the working path is equivalent to the active path).
However, Owens does not explicitly teach configuring, by a provider edge node device comprising a processor, redundant pseudowires with configuration data containing a pseudowire type length variable TLV coded precedence value for each pseudowire; and forwarding, by the provider edge node device, data traffic to another psedowire of the redundant pseudowires, the another pseudowire associated with a 
Hofmeister teaches configuring, by a provider edge node device comprising a processor, redundant pseudowires with configuration data containing a pseudowire type length variable TLV coded precedence value for each pseudowire ([0404]-[0407], a new pseudowire is established based on setup priority and a holding priority); and forwarding, by the provider edge node device, data traffic to another psedowire of the redundant pseudowires, the another pseudowire associated with a configured pseudowire TLV coded precedent value lower than a configured pseudowire TLV coded precedence value of a primary pseudowire ([0405]-[0410]; Network nodes use priorities to preempt some previous admitted low-priority flows in order to make room for a newer, higher-priority flow. It’s noted that the Setup Priority disclosed in paragraph 0406 and Holding Priority disclosed in [0407] are equivalent to configured psedudowire TLV coded precedent value; [0413],  “selected flows(s) having a holding priority less than the setup priority”,  “Otherwise, the algorithm will select a set of flows that can accommodate the new flows and which may be preempted according to the relative setup and holding priorities”).
	At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Hofmeister in the system disclosed by Owen. The motivation for doing so would resolves the overbooking problem by rejecting one or more of the flows with lower priorities by assigning setup priority and holding priorities and extending the use of path protection to pseudowires.  


Regarding claim 2. The method of claim 1, further comprising initiating a switchover of the data traffic from the active pseudowire to the one of the redundant pseudowires (Owen, Col 7, lines 1-6).

Regarding claim 3. The method of claim 2, wherein the switchover is initiated in response to a detection of a failure of the active pseudowire (Owen, col 7, lines, 16-20, “detection of either lower layer or MPLS layer impairments”) and a determination that the pseudowire TLV coded precedence value of the one of the redundant pseudowires is lower than the pseudowire TLV coded precedence value of the active pseudowire (Hofmeister, [0405]-[0408], [0412], “Holding priority less than the setup priority of the new flow”).

Regarding claim 4. The method of claim 2, further comprising initiating preemption of the data traffic on the one of the redundant pseudowires in response to a determination that an amount of the data traffic on the active pseudowire exceeds an available bandwidth of the one of the redundant pseudowires (Hefmeister, [0405], the preemption happens when there is overbooking or oversubscription; Owen, Col 5, lines 25-29, lower priority traffic on backup entity maybe displaced).

Regarding claim 5. The method of claim 2, further comprising, after the initiating of the switchover, reverting data traffic back to the active pseudowire (Owen, col 6, lines col 16-45) at least partly in response to a determination that the active pseudowire has a lower pseudowire TLV coded precedence value than the one of the redundant pseudowires (Hofmeister, [0406]-[0408]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411